Order entered August 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01174-CR

                           JOSE ALFREDO FUNES JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00830-T

                                            ORDER
       Before the Court is appellant’s August 8, 2019 motion for extension of time to file his

brief. The brief was received by the Court that same day. Appellant, who was convicted of

continuous sexual abuse of a child under 14 years of age, uses the victim’s name in his brief.

This Court does not allow a party to file a brief that discloses the names of child victims, child

witnesses, or any other children discussed or identified at trial in a continuous sexual abuse of a

child case. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”),

id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”).

Accordingly, we STRIKE appellant’s August 8, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       The Court will defer ruling on appellant’s August 8, 2019 motion to extend time until an

amended brief which complies with this Court’s order is received.

       We DIRECT the Clerk to send copies of this order to Jeff Buchwald and to the Dallas

County District Attorney.




                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE